             Case 2:18-cr-00292-DWA Document 19 Filed 11/02/18 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
                 v.                           )      Criminal No. 18-292
                                              )
ROBERT BOWERS                                 )

                          MOTION FOR PROTECTIVE ORDER FOR
                            RULE 16 DISCOVERY MATERIALS

                 AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Troy Rivetti and Soo C. Song,

Assistant United States Attorneys for said district, and pursuant to Federal Rule of Criminal

Procedure 16(d), respectfully requests that the Court enter a Protective Order. In support thereof,

it is respectfully averred:

        1.       On October 27, 2018, the defendant, Robert Bowers, drove to the Tree of Life

Synagogue and entered the building carrying multiple firearms.         The defendant, ROBERT

BOWERS, entered the Tree of Life Synagogue and opened fire, killing and injuring members of

the Tree of Life, Dor Hadash, and New Light congregations. While inside the Tree of Life

Synagogue, the defendant made statements indicating his desire to “kill Jews.” Law enforcement

officers responded to the scene and the defendant also opened fire upon them, injuring four public

safety officers. Doc. No. 1 at 1.

        2.       The defendant surrendered and was arrested at the scene.

        3.       Later that day, a criminal complaint was sworn out against BOWERS, charging

him with a total of twenty-nine (29) counts, in violation of 18 U.S.C. §§ 247 and 924. Mag. No.

18-1396, Doc. No. 1.

        4.       The defendant’s initial appearance was held on October 29, 2018, at 1:30 pm,
            Case 2:18-cr-00292-DWA Document 19 Filed 11/02/18 Page 2 of 4



before the Honorable Magistrate Judge Robert Mitchell. The government requested that the

defendant be detained and the defendant waived a detention hearing. Mag. No. 18-1396, Doc.

Nos. 3 and 8.

       5.       On October 31, 2018, the defendant was indicted by a federal grand jury sitting in

the Western District of Pennsylvania and was charged with forty-four counts of civil rights and

firearms offenses. Doc. No. 1.

       6.       The defendant was arraigned on November 1, 2018. As noted at arraignment, the

government will provide discovery pursuant to Local Criminal Rule 16.                 In addition, the

government anticipates that, following its Rule 16 disclosure, additional discovery may be

requested and may be disclosed.

       7.       Because of the nature of the allegations in this case (in particular, that the defendant

shot, killed and injured civilians and also shot and injured public safety officers) and due to the

sensitive nature of much of the Rule 16 Materials, the government has significant concerns about

the public release of Rule 16 discovery and other discovery into the community.                Another

consequence of the release or controlled production of such materials may result in unwanted

contact with, and harassment of, victims and/or their surviving family members.

       8.       Rule 16 of the Federal Rules of Criminal Procedure permits the Court to “deny,

restrict, or defer discovery or inspection” of materials provided to the defense “for good cause.”

Fed. R. Crim. P. 16(d)(1) (emphasis added). “The court may permit a party to show good cause

by a written statement that the court will inspect ex parte,” id., and that statement should show

good cause with particularity. See United States v. Wecht, 484 F.3d 194, 211 (3d Cir. 2007). As

noted above, disclosure may include personal identifying information and may be subject to the

provisions of the Privacy Act, 5 U.S.C. § 552a or to the provisions of 42 U.S.C. § 1306.
            Case 2:18-cr-00292-DWA Document 19 Filed 11/02/18 Page 3 of 4



       9.       In anticipation of these issues, the government respectfully requests that a

protective order, as set forth below, be entered to establish a protocol that will both facilitate

discovery throughout the pendency of this case and address these sensitivities.

       10.      Limited Use of Discovery: The defendant, including defendant’s counsel and their

personnel, may use these documents only for the limited purposes of the criminal case and may

not be used for any other purpose. Materials shall be retained by counsel and no copies may be

left with the defendant. The materials shall not be disseminated and/or provided, whether in

original or duplicate form, without further order of this court. No person shall disclose the

substance of these materials to anyone without the express permission of the Court or as provided

herein. Other than the defendant and his counsel, the materials may be shown to and discussed

only with the persons described as follows: a) independent experts retained by the defendant in

connection with the Criminal Case; and, b) potential witnesses in the Criminal Case. Under no

circumstances shall the discovery be used for any purpose other than in the Criminal Case absent

an order from this Court.

       11.      Discovery Materials in Open Court: No party shall file discovery materials with

or submit them to the Court or reproduce their contents in any court filing unless the document or

filing is placed under seal. The procedures for use of discovery during any hearing or the trial of

this matter shall be determined by the parties and the Court in advance of the hearing or trial. The

parties shall consider measures such as redacting confidential documents to remove individual

identifiers, request the court to submit such documents under seal, code the documents to substitute

a numerical or other designation for the a person’s name or other identifying information, and

request that any exhibit be placed under seal. No party shall disclose discovery materials in open

court without prior consideration by the Court.
          Case 2:18-cr-00292-DWA Document 19 Filed 11/02/18 Page 4 of 4



        12.     Filing of documents: The Clerk shall accept for filing under seal any documents

or filings so marked by the parties pursuant to the above paragraphs.

        13.     Post-Case Disposition: Within 90 days of the final conclusion of this litigation,

the defendant shall return the discovery to counsel for the United States, or shall destroy them and

certify in writing to counsel for the United States that the documents have been destroyed. If any

discovery materials were used as defense exhibits, defense counsel shall identify these documents,

which shall be maintained with government exhibits so long as those are required to be maintained.

        14.     Modification Permitted.    Nothing in this Order shall prevent any party from

seeking modification of this Protective Order or from objecting to discovery that it believes to be

otherwise improper.

        15.     No Ruling on Discoverability or Admissibility. This Protective Order does not

constitute a ruling on the question of whether any particular material is properly discoverable or

admissible and does not constitute any ruling on any potential objection to the discoverability of

any material.

        Wherefore, the United States asks the Court to enter a protective order. A proposed order

is attached.

                                                     Respectfully submitted,

                                                     SCOTT W. BRADY
                                                     United States Attorney

                                                     s/Troy Rivetti
                                                     TROY RIVETTI
                                                     Assistant U.S. Attorney
                                                     PA ID No. 56816

                                                     s/Soo. C. Song
                                                     SOO C. SONG
                                                     Assistant U.S. Attorney
                                                     DC ID No. 457268
        Case 2:18-cr-00292-DWA Document 19-1 Filed 11/02/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA
                                                        Criminal No. 18-292
                     v.

 ROBERT BOWERS


                                     PROTECTIVE ORDER

       To expedite the flow of discovery material between the parties, facilitate the prompt

resolution of disputes over confidentiality and sensitivity, adequately protect individually

identifiable person identity information entitled to be kept confidential, and to adequately protect

the individuals’ privacy interests in sensitive materials, pursuant to the Court’s authority under

Fed. R. Crim. P. 16(d), it is hereby ORDERED:

       1.      Limited Use of Discovery: The defendant, including defendant’s counsel and their

personnel, may use these documents only for the limited purposes of the criminal case and may

not be used for any other purpose. Materials shall be retained by counsel and no copies may be

left with the defendant. The materials shall not be disseminated and/or provided, whether in

original or duplicate form, without further order of this court. No person shall disclose the

substance of these materials to anyone without the express permission of the Court or as provided

herein. Other than the defendant and his counsel, the materials may be shown to and discussed

only with the persons described as follows: a) independent experts retained by the defendant in

connection with the Criminal Case; and, b) potential witnesses in the Criminal Case. Under no

circumstances shall the discovery be used for any purpose other than in the Criminal Case absent

an order from this Court.
        Case 2:18-cr-00292-DWA Document 19-1 Filed 11/02/18 Page 2 of 3



       2.      Discovery Materials in Open Court: No party shall file discovery materials with or

submit them to the Court or reproduce their contents in any court filing unless the document or

filing is placed under seal. The procedures for use of discovery during any hearing or the trial of

this matter shall be determined by the parties and the Court in advance of the hearing or trial. The

parties shall consider measures such as redacting confidential documents to remove individual

identifiers, request the court to submit such documents under seal, code the documents to substitute

a numerical or other designation for the person’s name or other identifying information, and/or

request that any exhibit be placed under seal. No party shall disclose discovery materials in open

court without prior consideration by the Court.

       3.      Filing of documents: The Clerk shall accept for filing under seal any documents or

filings so marked by the parties pursuant to the above paragraphs.

       4.      Post-Case Disposition: Within 90 days of the final conclusion of this litigation, the

defendant shall return the discovery to counsel for the United States, or shall destroy them and

certify in writing to counsel for the United States that the documents have been destroyed. If any

discovery materials were used as defense exhibits, defense counsel shall identify these documents,

which shall be maintained with government exhibits so long as those are required to be maintained.

       5.      Modification Permitted. Nothing in this Order shall prevent any party from seeking

modification of this Protective Order or from objecting to discovery that it believes to be otherwise

improper.

       6.      No Ruling on Discoverability or Admissibility. This Protective Order does not

constitute a ruling on the question of whether any particular material is properly discoverable or
        Case 2:18-cr-00292-DWA Document 19-1 Filed 11/02/18 Page 3 of 3



admissible and does not constitute any ruling on any potential objection to the discoverability of

any material.



IT IS SO ORDERED.



Honorable Donetta W. Ambrose
United States District Judge



Date
